DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
In each of claims 1-10, insert the word “A” at the start of each claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 3841769 to Bowerman (hereinafter “Bowerman”) in view of US 2010/0288438 to Kobayashi (hereinafter “Kobayashi”).
-From Claim 1: Bowerman discloses a lockable modular connection device between two separate parts, said connection device including a first element 12 intended to be connected to one of the parts and a second element 14 intended to be connected to the other of the parts,
wherein the first element comprises a rod 16 rigidly connected to a ball joint 30 of overall spherical shape, the second element comprises a hollow housing 14 & 18 wherein said ball joint is arranged, the housing overall conforming to the ball joint and being provided with an opening 34 traversed by the rod, wherein said connection device also comprises a space referred to as inner space between an inner face 24 of the housing and a peripheral face of the ball joint facing one another, and wherein at least one of the ball joint and the housing is provided with patterns 26, 28 respectively on at least a portion of the peripheral face of the ball joint or on at least a portion of the inner face of the housing.
However, Bowerman does not disclose: a locking element consisting of a hardened material which fills the space between the housing and the ball joint which holds the ball joint in a fixed position in the housing.
Kobayashi teaches the use of a hardening material 6, in a space between two components that would other wise be movable with respect to each other, wherein the material, once hardened, prevents such movement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bowerman by adding a locking element in the form of hardening material between the ball and the housing, on the patterned surface, so as to permanently lock the position of the pivoting device, once decided by the user. 
-From Claim 2: Bowerman discloses wherein the ball joint is provided, on at least a portion of the peripheral face thereof, with patterns 26, 28.
-From Claim 3: Bowerman discloses wherein the housing is provided, on at least a portion of the inner face thereof, with patterns 26, 28.
-From Claim 4: Bowerman discloses wherein the ball joint is provided, on at least a portion of the peripheral face thereof, with patterns 28, wherein the housing is provided, on at least a portion of the inner face thereof, with patterns 26, and wherein the patterns of the peripheral face of the ball joint and the patterns of the inner face of the housing are complementary.
-From Claim 5: Kobayashi teaches wherein the housing is provided with at least one filling hole 8 for accessing the inner space.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bowerman by adding a filling hole to access the inner space so as to allow for the filling of the inner space with the hardening material once the ball and socket are already positioned in the desired, final position.
-From Claim 6: Kobayashi teaches the use of a locking element in the form of a polymer (¶ 70, disclosing the use of an epoxy-based adhesive)
-From Claim 7: Bowerman discloses wherein the housing is made of one of the following materials: metallic material, polymer material, composite material, ceramic material.
-From Claim 8: Bowerman discloses wherein the rod and the ball joint are made of one of the following materials: metallic material, polymer material, composite material, ceramic material.
-From Claim 9: Bowerman does not disclose a method for manufacturing a lockable modular connection device according to claim 1, wherein the method for manufacturing is of the additive layer manufacturing type.
However, Applicant is reminded that: 
[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   

In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966.  
As to claim 9, the Examiner would point out: (A) the claim is very broad, insofar as it is not specific as to what aspect(s) or portion(s) of the device of claim 1 are manufactured by additive layer manufacturing; (B) how does one additively manufacture the hardened fill material?; and (C) pursuant to Thorpe, the Examiner sees no reason why manufacturing the device of Bowerman using additive manufacturing would results in a product that is mechanically different from the Bowerman device, manufactured in the manner disclosed therein.
-From Claim 10: Bowerman discloses a method for locking a lockable modular connection device according to claim 1, wherein the method for locking comprises: 
- a step of relative angular orientation between the two parts, via an angular orientation between the first element and the second element.
However, Bowerman does not disclose:
- a filling step, of filling the entire inner space with a fluid material intended to form the locking element, the fluid material being introduced via said at least one filling hole with which the housing is provided; and 
- a step of forming the locking element by hardening the fluid material, whereby the locking element locks the relative angular orientation between the two parts.
Kobayashi teaches the steps of filling a space between two components so as to prevent changes in the angular orientation of the components with respect to each other.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Bowerman by adding a locking element in the form of hardening material between the ball and the housing, on the patterned surface, so as to permanently lock the position of the pivoting device, once decided by the user. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as the cited references include structure similar to that of the presently claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL J WILEY whose telephone number is (571)270-7324. The examiner can normally be reached Mon-Fri, 9am-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 5712705281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        12/15/2022